     Case 2:20-cv-01327-GMN-DJA Document 3 Filed 07/20/20 Page 1 of 7



1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     KC COULTER,                                          Case No. 2:20-cv-01327-GMN-DJA
4                                            Plaintiff                    ORDER
5            v.
6     STEVE SISOLAK, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On July 17, 2020, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C. § 1983. (ECF

12   No. 1-1). Plaintiff has neither paid the full $400 filing fee for this matter nor filed an

13   application to proceed in forma pauperis with complete financial attachments.

14          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin

15   a civil action in this Court may apply to proceed in forma pauperis in order to file the civil

16   action without prepaying the full $400 filing fee. To apply for in forma pauperis status, the

17   inmate must submit all three the following documents to the Court:

18          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this

19          Court’s approved form (i.e. pages 1 through 3 with the inmate’s two signatures on

20          page 3),

21          (2) a Financial Certificate properly signed by both the inmate and a prison or jail

22          official (i.e. page 4 of this Court’s approved form), and

23          (3) a copy of the inmate’s prison or jail trust fund account statement for the

24   previous six-month period.

25          The Court will grant Plaintiff a one-time opportunity to file a fully complete

26   application to proceed in forma pauperis containing all three of the required documents,

27   or in the alternative, pay the full $400 filing fee for this action on or before September 21,

28   2020. Absent unusual circumstances, the Court will not grant any further extensions of
     Case 2:20-cv-01327-GMN-DJA Document 3 Filed 07/20/20 Page 2 of 7



1    time. If Plaintiff is unable to file a fully complete application to proceed in forma pauperis
2    with all three required documents or pay the full $400 filing fee on or before September
3    21, 2020, the Court will dismiss this case without prejudice for Plaintiff to file a new case
4    with the Court when Plaintiff is either able to acquire all three of the documents needed
5    to file a fully complete application to proceed in forma pauperis or pay the full $400 filing
6    fee.
7            To clarify, a dismissal without prejudice means Plaintiff does not give up the right
8    to refile the case with the Court, under a new case number, when Plaintiff has all three
9    documents needed to submit with an application to proceed in forma pauperis.
10   Alternatively, Plaintiff may choose not to file an application to proceed in forma pauperis
11   and instead pay the full filing fee of $400 on or before September 21, 2020 to proceed
12   with this case. The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the
13   Court will not file the complaint unless and until Plaintiff timely files a fully complete
14   application to proceed in forma pauperis with all three documents or pays the full $400
15   filing fee.
16   II.     CONCLUSION
17           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send
18   Plaintiff the approved form application to proceed in forma pauperis by an inmate, as well
19   as the document entitled information and instructions for filing an in forma pauperis
20   application.
21           IT IS FURTHER ORDERED that on or before September 21, 2020, Plaintiff will
22   either pay the full $400 filing fee for a civil action (which includes the $350 filing fee and
23   the $50 administrative fee) or file with the Court:
24           (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
25           Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two
26           signatures on page 3),
27           (2) a Financial Certificate properly signed by both the inmate and a prison or jail
28           official (i.e. page 4 of this Court’s approved form), and



                                                  -2-
     Case 2:20-cv-01327-GMN-DJA Document 3 Filed 07/20/20 Page 3 of 7



1           (3) a copy of the inmate’s prison or jail trust fund account statement for the
2    previous six-month period.
3           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete
4    application to proceed in forma pauperis with all three documents or pay the full $400
5    filing fee for a civil action on or before September 21, 2020, the Court will dismiss this
6    action without prejudice for Plaintiff to refile the case with the Court, under a new case
7    number, when Plaintiff has all three documents needed to file a complete application to
8    proceed in forma pauperis or pays the full $400 filing fee.
9           IT IS FURTHER ORDERED that the Clerk of the Court will retain the complaint
10   (ECF No.1-1) but will not file it at this time.
11          DATED: July 20, 2020.
12
13                                                UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
          Case 2:20-cv-01327-GMN-DJA Document 3 Filed 07/20/20 Page 4 of 7




                                      United States District Court

                                     DISTRICT OF NEVADA



          Plaintiff/Petitioner,                            APPLICATION TO PROCEED
                                                           IN FORMA PAUPERIS
 v.                                                        FOR INMATE
                                                          CASE NUMBER:

          Defendant/Respondent,




 I,                                   , declare that I am the (check the appropriate box)

                   Plaintiff                                     Movant
                   (filing 42 U.S.C. § 1983)                     (filing 28 U.S.C. § 2255 motion)
                   Petitioner                                    Other
                   (writ of habeas corpus
                   28 U.S.C. §§ 2254 or 2241)                    Defendant/Respondent
 in this case. I am unable to prepay the fees of this proceeding or give security because of my
 poverty. I acknowledge and consent that a portion of any recovery, as directed by the court, shall
 be paid to the clerk for reimbursement of all fees incurred by me as a result of being granted leave
 to proceed in forma pauperis.
          In further support of this application, I answer the following questions:

 1.       Are you presently employed?            Yes                No

          a.       If the answer is “yes,” state the amount of your salary or wages per month, and give
                   the name and address of your employer. (List gross and net salary.)




          b.       If the answer is “no,” state the date of last employment and the amount of the salary
                   or wages per month which you received.



 2.       Have you received within the past twelve months any money from any of the following
          sources?
          a.       Business, profession or other form of self-employment?           Yes             No
Revised 10-11-16
     Case 2:20-cv-01327-GMN-DJA Document 3 Filed 07/20/20 Page 5 of 7



     b.     Rent payments, interest or dividends?                             Yes             No
     c.     Pensions, annuities or life insurance payments?                   Yes             No
     d.     Gifts or inheritances?                                            Yes             No
     e.     Any other sources?                                                Yes             No
     If the answer to any of the above is “yes,” describe each source of money and state the
     amount received from each during the past twelve months.



3.   Do you own any cash, or do you have money in checking or savings accounts (include any
     funds in prison accounts, and any funds on deposit with a bank, saving & loan, etc., outside
     the prison) ?
                                Yes                  No
     If the answer is “yes,” state the total value and list the location of each account, type of
     account, and amount or balance in the account. Do not include your account number(s).




4.   Do you own or have any interest in any real estate, stocks, bonds, notes, trusts, automobiles
     or other valuable property (excluding ordinary household furnishings and clothing)?
                                Yes                    No
     If the answer is “yes,” describe the property, its location and state its approximate value.



5.   List the persons who are dependent upon you for support, state your relationship to those
     persons, and indicate how much you contribute toward their support each month.


6.   Do you receive any income from disability, Social Security or any other pension?
                             Yes                    No
     If the answer is “yes,” describe the source and amount received each month.




7.   Have you placed any property, assets or money in the name or custody of anyone else in the
     last two years?
                              Yes                   No
     If the answer is “yes,” give the date, describe the property, assets or money, give the name
     of the person given custody of the item and the reason for the transfer.




                                               2
       Case 2:20-cv-01327-GMN-DJA Document 3 Filed 07/20/20 Page 6 of 7


                                   ACKNOWLEDGMENT
       I, the undersigned, acknowledge that I have read the foregoing and that the information
contained therein is true and correct to my own knowledge and belief.

        Further, I state that I have not directly or indirectly paid or caused to be paid to any inmate,
agent of an inmate, or family member of any inmate a sum of money, favors or anything else for
assistance in the preparation of this document or any other document in connection with this action.

       Further, I acknowledge that if any of the information included in this motion for leave to
proceed in forma pauperis is false or misleading, I understand that sanctions may be imposed against
me. Those sanctions may include, but are not limited to, the following:
       (1)     dismissal of my case with prejudice;
       (2)     imposition of monetary sanctions;
       (3)     the Nevada Department of Prisons may bring disciplinary proceedings for a violation
               of MJ-48 of the Code of Penal Discipline, which can include all sanctions authorized
               under the Code including the loss of good time credits and punitive confinement; and
       (4)     perjury charges.
       Further, I hereby authorize the United States District Court, District of Nevada, or its
representative, to investigate my financial status, and authorize any individual, corporation, or
governmental entity to release any such information to the said Court or its representative.

        Further, I acknowledge and consent that a portion of any recovery, as directed by the court,
shall be paid to the clerk for reimbursement of all fees and costs incurred by me as a result of being
granted leave to proceed in forma pauperis.
       Dated this         day of                       , 20   .

                                                                        (Signature of Applicant)

       I understand that a false statement or answer to any question in this declaration will subject
me to penalties of perjury. I DECLARE UNDER PENALTY OF PERJURY UNDER THE
LAWS OF THE UNITED STATES OF AMERICA THAT THE FOREGOING IS TRUE AND
CORRECT. See 28 U.S.C. § 1746 and 18 U.S.C. § 1621.
Signed at
                 (Location)                                                   (Signature)

               (Date)                                                  (Inmate Prison Number)




                                                   3
        Case 2:20-cv-01327-GMN-DJA Document 3 Filed 07/20/20 Page 7 of 7


                                   FINANCIAL CERTIFICATE

         I request that an authorized officer of the institution in which I am confined, or other
 designated entity, such as Inmate Services for the Nevada Department of Prisons (NDOC), complete
 the below Financial Certificate.
         I understand that:

        (1) if I commence a petition for writ of habeas corpus in federal court pursuant to 28 U.S.C.
§ 2254, the filing fee is $5.00, and that such fee will have to be paid by me if the court denies my
in forma pauperis application;
         (2) if I commence a civil rights action in federal court pursuant to 42 U.S.C. § 1983, the
 filing fee is $400.00 (which includes the $350 filing fee and a $50 administrative fee), which I
 must pay in full; and

                 (a) if my current account balance (line #1 below) is $400.00 or more, I will not
 qualify for in forma pauperis status and I must pay the full filing fee of $400.00 before I will be
 allowed to proceed with the action;

                 (b) if I do NOT have $400.00 in my account as reflected on line #1 below, before
 I will be allowed to proceed with an action I will be required to pay 20% of my average monthly
 balance (line #2 below), or the average monthly deposits to my account (line #3 below), whichever
 is greater, and thereafter I must pay installments of 20% of the preceding month’s deposits to my
 account in months that my account balance exceeds $10.00 (if I am in the custody of the NDOC, I
 hereby authorize the NDOC to make such deductions from deposits to my account, and I further
 understand that if I have a prison job, then the 20% of my paycheck that is guaranteed to me as
 spendable money will be sent to the court for payment of the filing fee); and

                (c) I must continue to make installment payments until the $350.00 filing fee is fully
 paid, without regard to whether my action is closed or my release from confinement. The $50
 administrative fee will be waived only if I am granted permission to proceed in forma pauperis.
 Type of action (check one):          civil rights                     habeas corpus


 INMATE NAME (printed)                                SIGNATURE & PRISON NUMBER
                         ------------------------------
 1. CURRENT ACCOUNT BALANCE
 2. AVERAGE MONTHLY BALANCE*

 3. AVERAGE MONTHLY DEPOSITS*

 4. FILING FEE (based on #1, #2 or #3, whichever is greater)

         * for the past six (6) months, from all sources, including amount in any savings
         account that is in excess of minimum amount that must be maintained
                                          ------------------------------
         I hereby certify that as of this date, the above financial information is accurate for the above
 named inmate.
 (Please sign in ink in a)
 (color other than black.)                                                 AUTHORIZED OFFICER

     DATE                                                                                TITLE

                                                     4
